Title: To Benjamin Franklin from Watson & Cossoul, 2 February 1782
From: Watson & Cossoul
To: Franklin, Benjamin


Sir
Nantes 2nd. Feby 1782
We were duly honoured with your favr. of the 2 Decemr., & are extreamly obliged for your attention, but are at the same time sorry that it’s not in our Power to give a more explicit explanation of the bills in question. This is Principally intended to request that your Excellency will furnish us with a Passport for a Brigg we have bought at Morlaix of about 110 Tuns burthen, formerly called the Rodney, but now the Emelia, commanded by John H. Richard, bound for America. We also desire to be fav’d with a permit to Ship American Sailors, wherever we can find them. We had succeeded at Morlaix in finding four; but after having ship’d them by permission of the Commissary, a Lieut. Gill, belonging to the Alliance apply’d, & receiv’d permission from the same commissary to press them, which he did without hesitation, forcing the poor fellows in an arbitrary manner against their wills, & obliging them to break through an inguagement they wish’d to keep. We are extreamly mortify’d to see in a new government, established upon the best principals, such a violation of a mans natural freedom incourag’d, the Precedant is certainly dangerous, & ought to be opposed; we are persuaded that your Excellency feels the force of this truth, & desire that you will give your directions accordingly that may reclaim our Sailors. Wishing your Excellency many returns of the Season.
We have the honour to be respectfully Your Excellency’s Very Humble Sts.
Watson & Cossoul
His Excellency Doctr. Franklin at Passy
 
Addressed: His Exellency B. Franklin Esqr. / Minister Plenipotentiary of the / United States of America at the / Court of France.— / A Passy
Notations in different hands: Watson & Cossoul, Nantes 2. Feby. 1782. / ansd 10 Inst.
